GIBSON, District Judge.
After verdict for defendant the complainants have moved for a new trial.
The woman complainant, with another woman, was struck and injured by defendant’s automobile driven by himself. At the time the women were attempting to cross Liberty Avenue, under an umbrella, on a very dark night and in the midst of an extraordinarily heavy rainstorm. In crossing they had gone to the top of a safety island in the street, at a point some distance from the street corner nearest to them. From that point they attempted to reach the north side of the street, walking in a diagonal direction some distance from the ordinary crossing place for pedestrians, and were struck a short distance from the sidewalk.
The defendant asserted that he had not seen the women prior to the impact on account of the weather conditions. He stated that the light was against him and he had slowed up for the comer at the time of the impact. In this assertion he was confirmed by the undisputed proximity of the automobile to the women after the accident, which indicated that the car had been stopped almost instantly.
Under all the circumstances the jury was justified in event it found that the woment had undertaken to cross in front of the automobile when it was quite close to them, and that theirs was a large share of the fault for the accident. The case was a proper one for it and its verdict will not be disturbed.